Citation Nr: 0638529	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  01-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

3.  Entitlement to service connection for a sinus disorder.  

4.  Entitlement to service connection for a left hand and 
wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1974.  This matter is now before the Board of 
Veterans' Appeals (Board) pursuant to a June 2000 rating 
decision by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Appeal to the Board 
was perfected.

The record contains a March 2006 statement from the veteran, 
which he labels a notice of disagreement, and which 
references a recent denial of increased disability ratings 
for service-connected knee and right hand and wrist 
disabilities and the grant of nonservice-connected pension 
benefits.  The record does not, however, contain recent 
rating decisions concerning these matters.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that when an 
appellant files a timely NOD and there is no statement of the 
case (SOC) issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.  In 
this case, however, the Board cannot ascertain whether the 
veteran's March 2006 statement is a timely NOD.  Nor does the 
record contain the claims for increased rating and 
nonservice-connected pension or the VA examination that the 
veteran mentions as having been conducted at the Birmingham 
VA Medical Center (VAMC).  These issues are REFERRED to the 
RO for appropriate action.  


REMAND

As much as the Board regrets further delay in the 
adjudication of these claims, it finds that further 
development is needed before a decision can be issued on 
their merits.  Further development would ensure that the 
veteran's due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are 
met.  The specific bases for remand are set forth below.  

The veteran's claims were remanded in October 2003 in order 
to effect compliance with the duties to notify and assist, as 
well as to obtain records that had been lost with the 
original claims file in 2002.  The Board acknowledges that 
most of the remand instructions were complied with, as the 
veteran was asked to identify pertinent medical or 
psychiatric treatment records dated from 1974 to the present 
in a December 2005 letter, the available service medical 
records were obtained, and service personnel and treatment 
records from the Tennessee Department of Corrections were 
associated with the claims file.  Two of the remand orders, 
however, were not complied with.  A remand by the Board 
confers on the claimant the right to compliance with the 
remand orders as a matter of law.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The RO was instructed to send proper notice of VA's duties to 
notify and assist regarding the veteran's four claims.  A 
review of the claims file indicates that the Appeals 
Management Center (AMC) sent several letters with the 
requisite notice, including letters in June 2004 and 
September 2004 that were both returned as undeliverable.  The 
AMC noted that the letters had not been delivered, and also 
noted that a current address had been provided by the veteran 
in November 2005.  The record, however, does not clearly 
document that the proper notice was sent to the veteran at 
the correct address.  The RO must send notice to the veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The RO should also ask the veteran to provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO was also instructed to obtain the VA compensation and 
pension (C&P) examination reports that had been conducted in 
May 2000 and April 2001.  Although the May 2000 report was 
obtained from the VAMC in Nashville, there is no report from 
the April 2001 examination.  A July 2001 supplemental SOC 
refers to a VA examination conducted on April 9, 2001, and 
the veteran has indicated that this examination was conducted 
at the Nashville VAMC.  He more recently has also reported 
that an examination was also conducted at this facility on 
December 17, 1998.  See January 2006 statement in support of 
claim.  In addition to obtaining the April 2001 VA C&P 
examination report from the Nashville VAMC, as instructed in 
October 2003, the RO should also attempt to obtain the 
examination that the veteran indicates was conducted in 
December 1998.  

At the time of his separation from service, the veteran, 
whose military occupation was munitions specialty, complained 
of swollen or painful joints, arthritis, rheumatism or 
bursitis, and depression or excessive worry.  It was also 
reported that he suffered depression and worry due to 
personal problems.  See May 1974 report of medical history.  

During the May 2000 VA C&P examination, the veteran reported 
that he has suffered from stiffness in both wrists since the 
1970s, and also complained of tingling in both hands, 
especially after sleeping.  He was diagnosed with carpal 
tunnel syndrome with mild arthritis in both wrists, with 
possible traumatic injury.  Post-service records also 
indicate that he suffers from major depressive disorder.  See 
records from Calhoun-Cleburne Mental Health Center; treatment 
records from Atlanta VAMC; records from Tennessee Department 
of Corrections.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as described above, appropriate medical 
examinations are necessary for the purpose of ascertaining 
the current psychological disability diagnosis or diagnoses, 
the current left hand and wrist disability diagnosis or 
diagnoses, and to obtain opinions regarding whether any such 
diagnoses are related to service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC for the following action:

1.  Send the notice required pursuant to 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b)(1) (2006).  

2.  Obtain the veteran's treatment 
records from the Atlanta VAMC since May 
2006.

3.  Obtain copies of the VA examinations 
conducted in December 1998 and April 2001 
from the VAMC in Nashville and associate 
them with the claims file.

4.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current psychiatric 
disability diagnosis or diagnoses.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
is related to service.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should be 
made available to the examiner for 
review.  

5.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether the veteran suffers 
from any current disability in his left 
hand and wrist.  For each diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disability is related to 
service.  The examiner should explain the 
reason(s) for the opinion(s).  The claims 
folder should be made available to the 
examiner for review.  

6.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


